Name: Commission Regulation (EEC) No 3148/85 of 12 November 1985 correcting Regulation (EEC) No 3050/85 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 299/6 Official Journal of the European Communities 13 . 11 . 85 COMMISSION REGULATION (EEC) No 3148/85 of 12 November 1985 correcting Regulation (EEC) No 3050/85 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, ment Committee for an opinion ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3050/85, ' 112,93' against subheading 04.04 E I b) ex 2 (dd) (99) (aaa), eighth indent, is hereby replaced by ' 122,93 ' ECU/100 kg. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1985. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1298/85 (2), and in particular Article 17 (4) thereof, Whereas Commission Regulation (EEC) No 3050/85 (3) fixed the export refunds on milk and milk products ; whereas verification has shown that one amount does not correspond with the measures submitted to the Manage This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27. 5. 1985, p. 5 . (3) OJ No L 290, 1 . 11 . 1985, p. 50 .